              Case 2:19-cv-01542-CDB Document 1 Filed 03/05/19 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA

    Ty Kempton, individually and on behalf of all      Case no.
    others similarly situated,

                   Plaintiff,
                                                       CLASS ACTION
    v.

    Zip Capital Group, LLC, a Delaware
    company,

                   Defendant.


                                 CLASS ACTION COMPLAINT

         Plaintiff Ty Kempton (“Kempton” or “Plaintiff”) brings this Class Action Complaint and

Demand for Jury Trial against Defendant Zip Capital Group, LLC (“Zip Capital Group” or

“Defendant”) to stop Zip Capital Group from violating the Telephone Consumer Protection Act

(“TCPA”) by making unsolicited, prerecorded calls to consumers without their consent, and to

other obtain injunctive and monetary relief for all persons injured by Zip Capital Group’s

conduct. Plaintiff, for his Complaint, alleges as follows upon personal knowledge as to himself

and his own acts and experiences, and, as to all other matters, upon information and belief,

including investigation conducted by his attorneys.

                                         INTRODUCTION

         1.      Zip Capital Group is a capital advance/financing company based out of Irvine,

California.1

         2.      In order to solicit business, Zip Capital Group utilizes many marketing methods

including telemarketing using a prerecorded voice system.

         3.      In Plaintiff’s case, Zip Capital Group placed 4 prerecorded calls to his cellular

phone without his prior written express consent to call him.


1
    https://en.wikipedia.org/wiki/Power_Home_Remodeling_Group
             Case 2:19-cv-01542-CDB Document 1 Filed 03/05/19 Page 2 of 9



        4.       In response to these calls, Plaintiff files this lawsuit seeking injunctive relief,

requiring Defendant to cease placing unsolicited calls to consumers’ cellular telephone numbers

using a prerecorded voice.

                                               PARTIES

        5.       Plaintiff Kempton is a Gilbert, Arizona resident.

        6.       Defendant Zip Capital Group is a California limited liability company

headquartered in Irvine, California. Defendant conducts business throughout this District and the

United States.

                                   JURISDICTION AND VENUE

        7.       This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the TCPA.

        8.       This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant does significant business in this District,

and because the wrongful conduct giving rise to this case occurred in this District.

                                    COMMON ALLEGATIONS

Zip Capital Group Markets its Services by Placing Prerecorded Calls to Consumers’
Cellular Phone Numbers Without Consent

        9.       As explained by the Federal Communications Commission (“FCC”) in its 2012

order, the TCPA requires “prior express written consent for all autodialed or prerecorded

[solicitation] calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-278,

FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

        10.      Yet in violation of this rule, Defendant fails to obtain any express written consent

prior to making prerecorded voice solicitation calls to cellular telephone numbers such as

Plaintiff’s.


                                                                                                       2
          Case 2:19-cv-01542-CDB Document 1 Filed 03/05/19 Page 3 of 9



        11.    It’s not surprising to see that there are numerous complaints posted online about

calls Zip Capital Group has been making to consumers and businesses, with blatant, sometimes

angry references regarding the frustration consumers have felt in being unable to stop Zip Capital

Group from calling. For example:

    •   “Keeps f****** calling my business and I was never interested in their services. I’ve told
        them many times to take me of their list and they keep calling.”4

    •   “I answered one of these calls and found out that they’re coming from Zip Capital Group
        LLC, which is surprisingly in California, not Florida. They’re using a Florida phone
        number to cover their tracks—a sure sign of criminality… They’re using an automatic
        telephone dialing system to call you…”5

    •    “I received 2-4 calls a day from this phone number for several days and they never left a
        voicemail. I finally answered the phone, and the person on the line asked for the owner of
        our company. I said, ‘No and please remove us from your list.’ He said, ‘I’ll do that, you
        f*&king bit#h’.”7

    •   “Get this call at least once a day. When we answer, caller never says anything. We just
        hangup. Called the number back and got this number is not recognized or rings a long
        time and then comes up as unattainable.”8

    •   “calls repeatedly”9

    •   “I just got a call from this number to my cell phone.”10

    •   “Called my FAX machine 40 times since the beginning of the year. DUMB.”11

    •   “Calling about my ‘business’ to my private cell phone.”13
    •   “Calls EVERY DAY 10-20 times per day.”14

    •   “Whoever they are, they mask [their] number with a non-working number.”15

    •   “Over 30 Calls since the beginning of the year. They never give up. Harassment!”16

4
  https://www.facebook.com/ZipCapitalGroup/
5
  https://800notes.com/Phone.aspx/1-954-204-0916/2
7
  Id.
8
  Id.
9
  Id.
10
   https://whocallsme.com/Phone-Number.aspx/9495554805
11
   https://www.whitepages.com/phone/1-954-204-0916
13
   Id.
14
   Id.
15
   Id.
16
   Id.
                                                                                                   3
           Case 2:19-cv-01542-CDB Document 1 Filed 03/05/19 Page 4 of 9




        12.     On Whitepages alone, just on one spoofed phone number that Zip Capital Group

uses 954-204-0916, there are over 500 spam reports.


                                    PLAINTIFF’S ALLEGATIONS

                         Zip Capital Group Repeatedly Called Plaintiff’s
                         Cell Phone Number Without Plaintiff’s Consent

        13.     On October 16, 2018 at 10:13 AM, Plaintiff received a phone call to his cell

phone number from Defendant using phone number 480-653-8635. Phone number 480-653-

8635 is a spoofed phone number that Defendant uses to place telemarketing calls, and when

called back it is not in service.

        14.     On October 17, 2018 at 10:04 AM, Plaintiff received another phone call to his cell

phone number from Defendant, this time using phone number 480-343-2033. Phone number

480-343-2033 appears to be another spoofed phone number that Defendant uses to place

telemarketing calls. When 480-343-2033 is dialed, it doesn’t ring at all. An automated messages

states, “The wireless customer you are calling is not available.”

        15.     On October 18, 2018 at 10:57 AM, Plaintiff received a prerecorded call to his cell

phone number from Defendant, again using phone number 480-653-8635. When Plaintiff

answered the call, he heard a recorded voice message.

        16.     On October 19, 2018 at 3:52 PM, Plaintiff received a second prerecorded call to

his cell phone number from Defendant, this time using phone number 480-462-5153. When

Plaintiff answered the call, he heard the same prerecorded voice message he had heard the

previous day. When he finally got through to a live agent, Plaintiff confirmed that the

telemarketer is Zip Capital Group and was given the callback phone number 949-396-1159.

        17.     949-396-1159 is a phone number that when dialed leads directly to an automated

system identifying its owner as Zip Capital Group. On WhitePages Premium, 949-396-1159 is

listed as being “Zcg Direct” which stands for Zip Capital Group.
                                                                                                  4
            Case 2:19-cv-01542-CDB Document 1 Filed 03/05/19 Page 5 of 9




                                                                             17


         18.      Plaintiff has never had a relationship with Zip Capital Group and has never

consented to any contact from Defendant. Simply put, Zip Capital Group did not obtain

Plaintiff’s prior express written consent to place prerecorded solicitation telephone calls to him

on his cell phone number.

         19.      The unauthorized telephone calls made by Zip Capital Group, as alleged herein,

have harmed Plaintiff in the form of annoyance, nuisance, and invasion of privacy, and disturbed

Kempton’s use and enjoyment of his phone, in addition to the wear and tear on the phones’

hardware (including the phones’ battery) and the consumption of memory on the phone.

         20.      Seeking redress for these injuries, Kempton, on behalf of himself and Class of

similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

U.S.C. § 227, et seq., which prohibits prerecorded telephone calls to cellular telephones.

                                      CLASS ALLEGATIONS

                Class Treatment Is Appropriate for Plaintiff’s TCPA Claims Arising
               From Prerecorded Voice Solicitation Calls Made by Zip Capital Group

         21.      Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of

the following class:


17
     https://premium.whitepages.com/phone/1-949-396-1159
                                                                                                      5
          Case 2:19-cv-01542-CDB Document 1 Filed 03/05/19 Page 6 of 9



       Prerecorded No Consent Class: All persons in the United States who from four
       years prior to the filing of this action through class certification (1) Defendant (or
       an agent acting on behalf of Defendant) called, (2) on the person’s cellular
       telephone, (3) using a prerecorded message, (4) for substantially the same reason
       Defendant called Plaintiff, and (5) for whom Defendant claims it obtained prior
       express written consent to call in the same way it claims it obtained prior express
       written consent to call Plaintiff, or for whom it does not claim it obtained prior
       express written consent to call.

       22.     The following individuals are excluded from the Class: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;

and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

released. Plaintiff anticipates the need to amend the Class definitions following appropriate

discovery.

       23.     Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Class such that joinder of all members is impracticable.

       24.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any

questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               (a) whether Defendant placed solicitation telephone calls to Plaintiff and
                   members of the Class using a prerecorded voice;

               (b) whether Defendant placed prerecorded voice solicitation calls to Plaintiff and
                   members of the Class without first obtaining prior express written consent to
                   make the calls;

               (c) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (d) whether members of the Class are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.
                                                                                                    6
           Case 2:19-cv-01542-CDB Document 1 Filed 03/05/19 Page 7 of 9




       25.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Class, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Class, and Defendant has no

defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

this action on behalf of the members of the Class, and have the financial resources to do so.

Neither Plaintiff nor his counsel has any interest adverse to the Class.

       26.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Class and as a

whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Class and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Class

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Class as wholes, not on facts or law applicable only to Plaintiffs. Additionally, the

damages suffered by individual members of the Class will likely be small relative to the burden

and expense of individual prosecution of the complex litigation necessitated by Defendant’s

actions. Thus, it would be virtually impossible for the members of the Class to obtain effective

relief from Defendant’s misconduct on an individual basis. A class action provides the benefits

of single adjudication, economies of scale, and comprehensive supervision by a single court.

                            Telephone Consumer Protection Act
                                (Violation of 47 U.S.C. § 227)
                (On Behalf of Plaintiff and the Prerecorded No Consent Class)

       27.     Plaintiff repeats and realleges paragraphs 1 through 26 of this Complaint and

incorporates them by reference.

       28.     Defendant and/or its agents transmitted unwanted solicitation telephone calls to

Plaintiff and the other members of the Prerecorded No Consent Class using a prerecorded voice

message.
                                                                                                       7
          Case 2:19-cv-01542-CDB Document 1 Filed 03/05/19 Page 8 of 9



       29.     These prerecorded voice calls were made en masse without the prior express

written consent of Plaintiff and the other members of the Prerecorded No Consent Class.

       30.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

Defendant’s conduct, Plaintiff and the other members of the Prerecorded No Consent Class are

each entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each violation.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Kempton, individually and on behalf of the Class, prays for the

following relief:

   a) An order certifying the Class as defined above; appointing Plaintiff as the representative

       of the Class; and appointing his attorneys as Class Counsel;

   b) An award of actual and/or statutory damages to be paid into a common fund for the

       benefit of Plaintiff and the Class, together with costs;

   c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

   d) An injunction requiring Defendant to cease all unsolicited calling activity, and to

       otherwise protect the interests of the Class; and

   e) Such further and other relief as the Court deems just and proper.

                                          JURY DEMAND

       Plaintiff requests a jury trial.

                                              Respectfully Submitted,

                                              TY KEMPTON, individually and on behalf of
                                              those similarly situated individuals


Dated: March 4, 2019                          /s/ Nathan Brown
                                              Nathan Brown
                                              Telephone: (602) 529-3474
                                              Nathan.Brown@BrownPatentLaw.com

                                              Stefan Coleman*
                                              law@stefancoleman.com
                                              LAW OFFICES OF STEFAN COLEMAN, P.A.
                                                                                                   8
Case 2:19-cv-01542-CDB Document 1 Filed 03/05/19 Page 9 of 9



                           201 S. Biscayne Blvd, 28th Floor
                           Miami, FL 33131
                           Telephone: (877) 333-9427
                           Facsimile: (888) 498-8946

                           Avi R. Kaufman*
                           kaufman@kaufmanpa.com
                           KAUFMAN P.A.
                           400 NW 26th Street
                           Miami, FL 33127
                           Telephone: (305) 469-5881

                           Attorneys for Plaintiff and the putative Class

                           *Pro Hac Vice motion forthcoming




                                                                            9
